The Attorney General is in receipt of your request of an Attorney General's opinion wherein you ask, in effect, the following: Are the education support personnel of a school district who are members of an employee organization, entitled to have the employer school district make payroll deductions for their dues to such employee organization ? The school laws of the State of Oklahoma makes specific provision for payroll deductions of "professional organizational dues" by school districts upon the request of any school district employee. 70 O.S. 5-139 [70-5-139] (1978. Section 70 O.S. 5-139 [70-5-139] states: "School districts shall make payroll deductions for either or both professional organization dues and political contributions upon the request of any school employee and shall transmit deducted funds to the organization designed by the school district employee. Such deductions shall be on a 10-month basis unless otherwise designated by the employee organization." The question presented in your request resolves itself down to whether employees in an employee organization other than an organization which represents professional educators are entitled to the same benefits as a "professional organization" within the contemplation of 70 O.S. 5-139 [70-5-139]. Not all school employees are "professional educators," as the term is used in the school laws 70 O.S.Supp. 1978, 509.4, nor are their employee organizations "professional organizations," as the term is used in the school laws 70 O.S. 509.2 [70-509.2] (1978). However, the Legislature has blurred the general distinctions between professional and non-professional employee groups in 70 O.S. 509.5 [70-509.5] (1971), which states: "All employees of a school district other than those employees who are professional educators shall likewise be eligible to designate an organization composed exclusively of such employees to represent them in negotiating and concluding an agreement with such school district on the terms and conditions of their employment. Such nonprofessional educator employees shall have the same rights and duties with respect to such matters as those conferred upon professional educators and professional organizations by this act. Any representatives for said organizations shall be employed by the school district within the district, and no other person shall be authorized to represent said organization." While there are special statutory provisions distinguishing between the two types of employee groups for some purposes  see 70 O.S. 6-104 [70-6-104](D); Att'y Gen. Op. No. 80-014, such distinctions are not to be generally impressed upon all school district employer/employee law unless an express intention is evidenced in the language of the particular statute. Section 70 O.S. 5-139 [70-5-139] does not on its face compel a distinction between professional and nonprofessional employees. On the contrary, "any school employee" may request deductions which the school district must make and transmit as designated.  It is, therefore, the official opinion of the Attorney General that under the provisions of 70 O.S. 5-139 [70-5-139] (1978), any school employee, whether professional or nonprofessional, may request payroll deductions to be made for dues of an employee organization of his or her designation and the school district must deduct as so requested and transmit to the organization so designated.  (John F. Percival) ** See: Opinion No. 90-678 (1990) (Unpublished) **